            Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 1 of 12




 1    TROUTMAN PEPPER HAMILTON
      SANDERS LLP
 2    Kalama M. Lui-Kwan (SBN 242121)
      kalama.lui-kwan@troutman.com
 3
      Three Embarcadero Center, Suite 800
 4    San Francisco, CA 94111
      Telephone: 415.477.5700
 5
      Attorneys for Defendant Wells Fargo Bank
 6    N.A.
 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
10

11    PAMELA DELPAPA, and all others similarly        Case No. 3:20-cv-06009-JD
      situated,
12                                                    DEFENDANT WELLS FARGO BANK,
13                         Plaintiffs,                N.A.’S NOTICE OF MOTION AND
      vs.                                             MOTION TO STAY, OR IN THE
14                                                    ALTERNATIVE TRANSFER,
      WELLS FARGO BANK, N.A.,                         PROCEEDING; MEMORANDUM OF
15                                                    POINTS AND AUTHORITIES IN
                           Defendant.                 SUPPORT THEREOF
16

17                                                    Date: October 29, 2020
                                                      Time: 10:00 a.m.
18                                                    Judge: Hon. James Donato
                                                      Courtroom: 11, 19th Floor
19
20

21

22

23

24

25

26

27

28
                                                                       Case No. 3:20-cv-06009-JD
                    MOTION TO STAY, OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
              Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 2 of 12




 1       NOTICE OF MOTION AND MOTION TO STAY, OR IN THE ALTERNATIVE

 2                                   TRANSFER, PROCEEDINGS

 3          PLEASE TAKE NOTICE that on the 29th day of October, 2020 at 10:00 a.m., in

 4 Courtroom 11 on the19th floor of this Court, located at 450 Golden Gate Avenue, San Francisco,

 5 California, Defendant Wells Fargo Bank, N.A. will and hereby does move to stay, or in the

 6 alternative transfer, this proceeding on the grounds that a similar case with substantially similar

 7 issues and parties was previously filed in another district court.

 8          This motion is based on this Notice of Motion and Motion to Stay, or in the Alternative

 9 Transfer, Proceedings and the Memorandum of Points and Authorities in Support of Defendant’s
10 Motion to Stay, or in the Alternative Transfer, Proceedings filed on September 11, 2020, the

11 pleadings and papers on file herein, and such other matters as may be presented to the Court at the

12 time of the hearing.

13

14

15 DATED: September 11, 2020                   TROUTMAN PEPPER HAMILTON
                                               SANDERS LLP
16

17
                                               By: /s/ Kalama M. Lui-Kwan
18                                                 Kalama M. Lui-Kwan
19                                                  Counsel for Defendant Wells Fargo Bank N.A.
20

21

22

23

24

25

26

27

28

                                                      1               Case No. 3:20-cv-06009-JD
                   MOTION TO STAY, OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 3 of 12




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                          INTRODUCTION

 3           This matter arises from a class action complaint (“Complaint” or “Compl.”) filed by

 4 Pamela Delpapa (“Plaintiff”) on August 26, 2020. In the Complaint, Plaintiff alleges that

 5 following the worldwide outbreak of COVID-19, Congress passed the Coronavirus Aid, Relief

 6 and Economic Security (“CARES”) Act, which, among other things, instructed mortgage

 7 servicers to create mortgage forbearance provisions for all federally backed mortgages.

 8 Plaintiffs further allege that Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as a

 9 mortgage servicer, entered Plaintiff into its COVID-19 mortgage forbearance program and
10 extended her mortgage forbearance period without her request. Plaintiff seeks certification of

11 two similarly defined nationwide and statewide classes: a nationwide class consisting of “[a]ll

12 residential mortgage borrowers with a Government Sponsored Enterprise-backed loan for whom

13 Wells Fargo Bank, N.A., placed a residential mortgage into forbearance under the [CARES] Act

14 without receiving the borrower’s request for a forbearance and affirmance that the borrower is

15 experiencing a financial hardship due to COVID-19.” Compl. ¶ 39; and a statewide class

16 consisting of “[a]ll residential mortgage borrowers with a Government Sponsored Enterprise-

17 backed loan for whom Wells Fargo Bank, N.A., placed a residential mortgage secured by real

18 property in California into forbearance under the [CARES] Act without receiving the borrower’s

19 request for a forbearance and affirmance that the borrower is experiencing a financial hardship
20 due to COVID-19. ” Id. ¶ 40.

21           This action, however, is not the first of its kind. Over a month before the Complaint was

22 filed, another plaintiff brought suit in another district.1 On July 23, 2020, Gerald Forsburg filed a

23

24
            1
              Plaintiff filed a Notice of Pendency of Other Action or Proceeding in accordance with
25 Civil L.R. 13-3. (Dkt. 6). For the reasons set forth herein, a stay or transfer pursuant to the first

26 to file rule would avoid conflict, conserve resources, and promote an efficient determination of
   the action. See Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991) (“The
27 first-to-file rule was developed to serve the purpose of promoting efficiency well and should not
   be disregarded lightly.”).
28
                                                       1                          Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 4 of 12




 1 complaint against Wells Fargo, the servicer of his mortgage, and its parent entity, Wells Fargo

 2 and Company, in the United States District Court for the Western District of Virginia (“VA

 3 Action”). See Forsburg v. Wells Fargo & Co and Wells Fargo Bank, N.A., No. 5:20-cv-00046

 4 (W.D. Va. July 23, 2020), complaint attached hereto as Exhibit A. On September 1, 2020, an

 5 amended complaint was filed in the VA Action, adding three additional plaintiffs, Jenna Doctor

 6 and Luis and Marisol Castro; adding state-wide classes for Virginia, Florida, and Texas

 7 residents; and alleging violations of the Fair Credit Reporting Act as well as additional state law

 8 claims. Id. (Dkt. No. 19, ¶¶ 82–131; 221–248; 249–253; 254–264; 265–273; 274–280; 293–

 9 304), attached here to as Exhibit B. In both the initial and amended complaints, the claims are
10 based on the allegation that Wells Fargo, in its capacity as plaintiffs’ mortgage provider, entered

11 plaintiffs into Wells Fargo’s COVID-19 mortgage forbearance program without plaintiffs’

12 request. The amended complaint includes allegations regarding the extension of an existing term

13 of forbearance without the plaintiffs’ request. Exhibit B at ¶ 154.

14           The VA Action initially alleged a putative class consisting of “all individuals in the

15 United States [w]hose loans were placed into forbearance by Wells Fargo without the borrowers’

16 consent, but [e]xcluding borrowers who have filed for bankruptcy protection under chapter 13 of

17 the United States Bankruptcy Code.” Exhibit A ¶ 97. Pursuant to the amended complaint, the

18 VA Action now includes four putative classes: a nationwide class including “[e]very person

19 with residential property encumbered by a lien securing repayment of a loan serviced by Wells
20 Fargo that, subsequent to March 26, 2020, Wells Fargo placed into a forbearance term or

21 extended an existing term of forbearance without such person’s consent;” and three state-wide

22 classes including “[e]very person with residential property located in Virginia[, Florida, or

23 Texas] encumbered by a lien securing repayment of a loan serviced by Wells Fargo that,

24 subsequent to March 26, 2020, Wells Fargo placed into a forbearance term or extended an

25 existing term of forbearance without such person’s consent. . . . The classes Plaintiffs seek to

26 represent exclude borrowers who have filed for bankruptcy protection under Chapter 13 of the

27

28
                                            2                      Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 5 of 12




 1 United States Bankruptcy Code.” Exhibit B ¶¶ 154, 164. 2 In short, the pending action before

 2 this Court is virtually identical to the VA Action, which was filed one month earlier than

 3 Plaintiff’s complaint.

 4           Indeed, when the pleadings in this case and the VA Action are set side-by-side, the

 5 substantive similarities are apparent. The rights and duties spring from an identical relationship

 6 between the parties and Wells Fargo’s allegedly improper actions stem from identical operative

 7 facts. Finally, the nationwide relief sought in the VA Action would be equally applicable to

 8 Plaintiffs in this case. Due to these manifest parallels, under the first-to-file rule, Wells Fargo

 9 seeks to stay this action pending the outcome of the VA Action, or in the alternative, transfer this
10 action to the U.S. District Court for the Western District of Virginia.3

11                                          LEGAL STANDARD

12           “The first-to-file rule allows a district court to stay proceedings if a similar case with

13 substantially similar issues and parties was previously filed in another district court.” Kohn Law

14 Grp. Inc. v. Auto Parts Mfg. Miss, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015). “The first-to-file

15 rule was developed to serve the purpose of promoting efficiency well and should not be

16 disregarded lightly.” Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991).

17

18           2
              The VA Action excludes borrowers who have filed for Chapter 13 bankruptcy because
     counsel in the VA Action also filed a separate putative class action complaint in the United
19   States Bankruptcy Court for the Western District of Virginia seeking to represent a class
20   “consist[ing] of all individuals in the United States who currently are in a Chapter 13 bankruptcy
     case or were formerly in a Chapter 13 bankruptcy case, and in whose Chapter 13 case Wells
21   Fargo filed a forbearance notice . . .” Harlow v. Wells Fargo & Co., Adv. No. 17-71487 (Bankr.
     W.D. Va.), Dkt. No. 77-1 at ¶ 174.. Pursuant to 28 U.S.C. § 1334, the U.S. District Court for the
22   Western District of Virginia, where the VA Action is pending, has original jurisdiction over
     Harlow.
23
             3
             Another putative class action complaint with substantive similarities to Delpapa and
24 Forsburg, Green v. Wells Fargo Bank, N.A., Case No. 3:20-cv-05296-JD, was filed in the U.S.
   District Court for the Northern District of California on July 31, 2020, and an amended
25 complaint was filed August 17, 2020. Plaintiff moved to relate this matter to Green pursuant to

26 Civil L.R. 3-12 and 7-11 on September 4, 2020. Green v. Wells Fargo (Dkt. No. 15). On
   September 8, 2020, this Court issued an Order Relating Case. (Dkt. No. 9). Wells Fargo has
27 moved to stay, or in the alternative transfer, the Green matter as well. Green v. Wells Fargo
   (Dkt. No. 19).
28
                                                       3                        Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 6 of 12




 1 When considering whether to apply the first-to-file rule, courts in the Ninth Circuit consider

 2 three factors: (1) the chronology of the actions; (2) the similarity of the parties; and (3) the

 3 similarity of the issues. Kohn, 787 F.3d at 1239. District courts that implement the first-to-file

 4 rule “have discretion to transfer, stay, or dismiss an action if the same parties and issues are

 5 already at issue in a proceeding before another district court.” Chess v. Romine, No.18-cv-

 6 05098-JSC, 2018 WL 5794526, at *8 (N.D. Cal. Nov. 2, 2018).

 7                                              ARGUMENT

 8           As set forth below, all three of the Kohn factors weigh in favor of applying the first-to-

 9 file rule in this case. Accordingly, the Court should stay this action pending the outcome of the
10 VA Action, or in the alternative, transfer this action to the Western District of Virginia.

11 A.        The VA Action Was The First-Filed Action

12           With respect to the chronology of the actions, the VA Action was the first to be filed in a

13 U.S. District Court. Plaintiff in the VA Action filed his initial complaint on July 23, 2020.

14 Plaintiff in this case filed her complaint complaint one month later, on August 26, 2020. See

15 Exhibit A; (Dkt. No. 1). Compare Exhibit A with Dkt. No. 1 in this case. Therefore, the first

16 factor necessary to invoke the first-to-file rule is satisfied. See Pacesetter Sys., Inc. v. Medtronic,

17 Inc., 678 F.2d 93, 94 (9th Cir. 1982) (affirming application of the first-to-file rule with a

18 difference in filing of three days); Selection Mgmt. Sys., Inc. v. Torus Specialty Ins. Co., No.

19 4:15-cv-05445-YGR, 2016 WL 304781, at *2 (N.D. Cal. Jan. 26, 2016) (“The instant action was
20 filed about eight hours after defendant’s case was filed in Ohio. Therefore [the chronology]

21 factor is satisfied.”); Tricom Rsch., Inc. v. Tactical Support Equip., Inc., No. CV 08-2130-RGK,

22 2008 WL 11338513, at *2 (C.D. Cal. June 27, 2008) (granting motion to transfer and rejecting

23 plaintiff’s argument that the importance of an earlier filing is diminished when the time period

24 between both actions was six days); Alito v. Hoiles, No. C 04-1395 PJH, 2004 WL 2326367, at

25 *5 (N.D. Cal. Oct. 12, 2004) (granting motion to transfer because first-filed action was filed one

26 week earlier).

27

28
                                            4                      Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 7 of 12




 1 B.        The Parties In The VA Action And This Case Are Substantially Similar

 2           Next, the overlap of the relevant parties in this case and the VA Action is sufficiently

 3 substantial to satisfy the rule’s second requirement, i.e., similarity of the parties. With respect to

 4 the parties, Wells Fargo is named as a defendant in both and its relationship to the plaintiffs

 5 unchanged: servicer of a mortgage that was placed into Wells Fargo’s COVID-19 mortgage

 6 forbearance program.4 Although the named plaintiffs in each case are distinct, the proposed

 7 classes are “substantially similar,” as required to invoke the first-to-file rule. Kohn Law Grp

 8 Inc., 787 F.3d at 1239.

 9           “‘[T]he first-to-file rule does not require exact identities of the parties’ but rather, ‘only
10 substantial similarity of the parties.’” Chess, 2018 WL 5794526, at *9 (quoting Kohn, 787 F.3d

11 at 1240). “The rule is satisfied if some [of] the parties in one matter are also in the other matter,

12 regardless of whether there are additional unmatched parties in one or both matters.” Intersearch

13 Worldwide, Ltd. v. Intersearch Grp., Inc., 544 F. Supp. 2d 949, 959 n.6 (E.D. Cal. 2011). When

14 considering class actions, courts in the Ninth Circuit compare the similarities between putative

15 classes rather than named plaintiffs. Wallerstein v. Dole Fresh Vegetables, Inc., 967 F.Supp.2d

16 1289, 1295 (N.D. Cal. 2013) (granting a motion to transfer where both plaintiffs sought to

17 represent a class of consumers who suffered the same alleged harms); see also Molander v.

18 Google LLC, 5:20-cv-00918-EJD, 2020 WL 4201821, at *3 (N.D. Cal. July 22, 2020) (granting a

19 motion to stay based in part on the similarities of putative classes).5 “Courts have held that
20

21           4
             Wells Fargo & Company, the parent corporation of Wells Fargo, is named as a
22 defendant   in the VA Action, but not in this case. However, “[t]he different defendants in each
   case do not alter the character of the suit: in the event that the plaintiffs in either case prevail, the
23 result would be to” obtain relief from Wells Fargo. Gampala v. Dep’t of Homeland Security,
   No. 18-cv-02302, 2018 WL 4680182, at *3 (N.D. Cal. Sept. 28, 2018). Accordingly, the fact
24 that Wells Fargo & Company is not included as a defendant in this action does not alter the first-
   to-file analysis.
25
        5
          While some courts in the Northern District of California have compared individual
26 plaintiffs in each lawsuit where class had not yet been certified, “the more widely accepted rule”
   is that of “comparing the putative classes even prior to certification.” Wallerstein, 967 F. Supp.
27 2d at 1295 (collecting cases). Furthermore, citizenship of named plaintiffs is immaterial to

28
                                            5                      Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 8 of 12




 1 proposed classes in class action lawsuits are substantially similar where both classes seek to

 2 represent at least some of the same individuals.” Wallerstein, 967 F. Supp. 2d at 1295 (internal

 3 citation omitted).

 4           Applying this standard, courts in this District have held that substantial similarity exists

 5 even where some putative plaintiffs would not qualify for the class as alleged in the first-filed

 6 action. Retina Assocs. Med. Grp., Inc. v. Olson Rsch. Grp., Inc., No. SA CV 18-1997-DOC-

 7 KES, 2019 WL 3240110, at *3 (C.D. Cal. March 20, 2019) (emphasis added) (internal

 8 quotations omitted). For example, in Retina Associates, the plaintiffs argued that their putative

 9 class was not substantially similar to that of an earlier filed action because the “proposed class
10 periods [were] not identical,” meaning that not all putative class members could opt into the first-

11 filed action. Id. The court rejected that argument, finding differences between the putative

12 classes did “not preclude an application of the first-to-file rule because the proposed classes”

13 sought “to represent at least some of the same individuals.” Id.; see also Wallerstein, 967 F.

14 Supp. 2d at 1296 (“Although plaintiff in the [first-filed action] seeks to represent a potentially

15 larger class, plaintiffs in both actions intend to represent at least a nationwide class.”). The

16 inclusion of a state-specific class in a later-filed action does not change the analysis. Sporn v.

17 TransUnion Interactive, Inc., No. 18-cv-05424-YGR, 2019 WL 151575, at *5 (N.D. Cal. Jan. 10,

18 2019) (granting a motion to transfer where plaintiff alleged a California class that would be

19 subsumed in the first-filed action’s nationwide class); see also Adoma v. Univ. of Phoenix, Inc.,
20 711 F. Supp. 2d 1142, 1148 (E.D. Cal. 2010) (denying motion under first-to-file rule, but noting

21 substantial similarity between the parties where the later-filed action included a state-wide class

22 that was absent in the first-filed action).

23           In the instant action, Plaintiff seeks to represent a national and state-specific class of

24 individuals consisting of “[a]ll residential mortgage borrowers with a Government Sponsored

25

26

27 similarity where plaintiffs “are themselves similar because they both allege” they suffered the
   same harm as a result of the defendant’s actions. Id.
28
                                                     6                         Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 9 of 12




 1 Enterprise-backed loan for whom Wells Fargo Bank, N.A., placed a residential mortgage into

 2 forbearance under the [CARES] Act without receiving the borrower’s request for a forbearance

 3 and affirmance that the borrower is experiencing a financial hardship due to COVID-19.”

 4 Compl. ¶ 39. Likewise, the plaintiffs in the VA Action seek to represent “[e]very person with

 5 residential property encumbered by a lien securing repayment of a loan serviced by Wells Fargo

 6 that, subsequent to March 26, 2020, Wells Fargo placed into a forbearance term or extended an

 7 existing term of forbearance without such person’s consent.” Exhibit B ¶ 154.6 Accordingly,

 8 “[i]f the collective action in [the VA Action] is certified, [Plaintiff] may be able to opt in.”

 9 Adoma, 711 F. Supp. 2d at 1148.
10           It is not material that the VA Action’s putative class excludes borrowers who have filed

11 for Chapter 13 bankruptcy because both actions seek to represent at least some of the same

12 individuals: individuals who were allegedly involuntarily entered into Wells Fargo’s COVID-19

13 mortgage forbearance program.7 See Retina Associates Medical Group, Inc., 2019 WL 3240110,

14 at *3. Similarly, the fact that the instant action includes different, state-specific classes does not

15 affect this analysis because those classes could be “subsumed in the putative nationwide class in”

16 the VA Action. Sporn, 2019 WL 151575, at *5. Furthermore, all named plaintiffs and putative

17 class members in both actions have the same relationship with Wells Fargo and allege that they

18

19           6
               Wells Fargo cites to the class definition provided in the amended complaint, but notes
20   that the initial definition offered was: “all individuals in the United States [ ] [w]hose loans were
     placed into forbearance by Wells Fargo . . . [e]xcluding borrowers who have filed for bankruptcy
21   protection under chapter 13 of the United States Bankruptcy Code.” Exhibit A ¶ 97. That
     definition is also substantially similar to the definition provided in this case. Accordingly,
22   Plaintiff would be able to opt into the VA Action based on either class definition. Furthermore,
     it would not have been material that the VA Action’s putative class does not include those whose
23
     “forbearance term was involuntarily extended” because both actions seek to represent at least
24   some of the same individuals: all those who were allegedly involuntarily entered into Wells
     Fargo’s COVID-19 mortgage forbearance program. Retina Associates Medical Group, Inc.,
25   2019 WL 3240110, at *3.
             7
26           As noted above, borrowers who have filed for Chapter 13 bankruptcy and were
   allegedly involuntarily entered into Wells Fargo’s COVID-19 mortgage forbearance program are
27 included in the putative class in Harlow, over which the U.S. District Court for the Western
   District of Virginia has original jurisdiction pursuant to 28 U.S.C. § 1334. See supra, n.2.
28
                                                      7                          Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 10 of 12




 1 experienced identical harm. Retina Associates Medical Group, 2019 WL 3240110, at *3. These

 2 similarities satisfy the second requirement of the first-to-file rule.

 3 C.        The Issues In The VA Action And This Case Are Substantially Similar

 4           Finally, the third factor of the first-filed rule—i.e., the similarity of the issues—also

 5 favors a stay. Kohn, 787 F.3d at 1241(affirming the District Court’s stay of proceedings where

 6 the questions as the “heart” of the issue were the same). At their core, the VA Action and this

 7 case involve nearly identical accusations and seek the same general relief.

 8           For the purposes of the first-filed rule, “[t]he issues in both cases . . . need not be

 9 identical, only substantially similar.” Campbell v. First Am. Fin. Corp., No. 19-cv-03695-LB,
10 2019 WL 3576956, at *2 (N.D. Cal. August 5, 2019) (alterations in original) (internal quotation

11 omitted). “To determine whether two suits involve substantially similar issues, [the Ninth

12 Circuit] look[s] at whether there is ‘substantial overlap’ between the two suits.” Kohn, 787 F.3d

13 at 1241. There is “substantial overlap” where the same question “is at the heart” of both actions.

14 Id. That the complaints “assert different causes of actions does not compel a different result.”

15 Riffel v. Regents of the Univ. of Cal., No. 2:19-cv-08286-CAS, 2019 WL 5978784, at *5 (C.D.

16 Cal. Nov. 12, 2019).

17           Applying this standard, courts have found issues to be substantially similar where the

18 claims alleged against defendants are not identical but arise from the same set of operative facts.

19 Ruff v. Del Monte Corp., Nos. C 12-05251 JSW, C 12-05323 JSW, 2013 WL 1435230, at *1–3
20 (N.D. Cal. Apr. 9, 2013); see also Adoma 711 F. Supp. 2d at 1149 (“Plaintiff’s additional FLSA

21 theory does not necessarily prevent the application of the first to file rule”). For example, in

22 Ruff, the first-filed action alleged claims arising under federal and Pennsylvania law, whereas

23 two later-filed actions alleged claims arising under federal and California law. The Ruff court

24 found the issues to be substantially similar because each of the cases raise similar claims based

25 on the same factual allegations. Id. Likewise, another court in this District found that the issues

26 were substantially similar even though each action raised different claims. Campbell v. First

27 American Financial Corp., No. 19-cv-03695-LB, 2019 WL 3576956, at *3 (N.D. Cal. Aug 5,

28
                                            8                      Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 11 of 12




 1 2019) (granting a motion to transfer where plaintiffs in the first-filed action did not bring two of

 2 the claims pled in the second-filed action); see also Sporn, 2019 WL 151575, at *6 (granting a

 3 motion to stay and reasoning that “although the claims in the instant action and [the first-filed

 4 action] are based on different statutes, the factual basis thereof and the legal issues presented

 5 therein are substantially the same”). Finally, differences in remedies requested are immaterial.

 6 Pacesetter Systems, 678 F.2d at 95–96 (affirming the application of the first-to-file rule where

 7 the central questions in each action are identical, but the actions sought different remedies).

 8           In this case, the issues are substantially similar to the issues in the VA Action. In fact,

 9 the questions “at the heart” of these actions are identical and based entirely on the alleged
10 participation by both sets of plaintiffs in Wells Fargo’s COVID-19 mortgage forbearance

11 program. Kohn, 787 F.3d at 1241; see also Exhibit A, ¶¶ 12–35; Exhibit B, ¶¶ 16–52;

12 Compl.,¶¶ 14–38. In short, the complaints in both cases allege that Wells Fargo’s

13 implementation of the CARES Act’s forbearance requirements resulted in plaintiffs’ placement

14 into Wells Fargo’s COVID-19 mortgage forbearance program without their request. Based on

15 that factual allegation, plaintiffs in both actions request injunctive relief and damages. Although

16 the relief requested in the VA Action stems from different causes of action, that fact does not

17 destroy the similarity of the issues because the Western District of Virginia must still consider

18 and address the facts that would adjudicate Plaintiff’s claims. Ruff, 2013 WL 1435230, at *1–3;

19 Campbell, 2019 WL 3576956, at *3. Finally, while relief requested in the two actions is not
20 identical, those differences do not negate the substantial similarities between the actions.

21 Pacesetter Systems, Inc., 678 F.2d at 95–96; Sporn, 2019 WL 151575, at *6. Accordingly, the

22 final factor also weighs in favor of staying this proceeding in favor of the VA Action.

23                                             CONCLUSION

24           For the foregoing reasons, Wells Fargo respectfully requests that the Court stay this action

25 pending the outcome of the VA Action, or in the alternative, transfer this action to the U.S. District

26 Court for the Western District of Virginia.

27

28
                                            9                      Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
                   Case 3:20-cv-06009-JD Document 12 Filed 09/11/20 Page 12 of 12




 1 DATED: September 11, 2020                TROUTMAN PEPPER HAMILTON
                                            SANDERS LLP
 2

 3
                                            By: /s/ Kalama M. Lui-Kwan
 4                                              Kalama M. Lui-Kwan
 5                                              Counsel for Defendant Wells Fargo Bank N.A.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            10                     Case No. 3:20-cv-06009-JD
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF WELLS FARGO’S MOTION TO STAY,
                       OR IN THE ALTERNATIVE TRANSFER, PROCEEDING
     109944240v2
